Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	Claims 1-20 are pending.  Claims 1, 7, and 15 have been further amended.  Claims 21-22 are newly added claims.

Reissue Applications

3.	For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
	For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 10,089,988 B2 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.


Terminal Disclaimer
4.	It is noted that a terminal disclaimer was filed in the application for the patent to be reissued.  Per MPEP 1411, a copy of that terminal disclaimer need not be filed in the reissue application by the reissue applicant.

Manner of Making Amendments
5.	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173.  Particularly, changes should be made relative to the patent.    Additionally, whenever there is an amendment to the claims pursuant to paragraph (b) of this section, there must also be supplied, on pages separate from the pages containing the changes, the status (i.e., pending or canceled), as of the date of the amendment, of all patent claims and of all added claims, and an explanation of the support in the disclosure of the patent for the changes made to the claims. 
(b) Making amendments in a reissue application. An amendment in a reissue application is made either by physically incorporating the changes into the specification when the application is filed, or by a separate amendment paper. If amendment is made by incorporation, markings pursuant to paragraph (d) of this section must be used. If amendment is made by an amendment paper, the paper must direct that specified changes be made, as follows:
(1) Specification other than the claims. Changes to the specification, other than to the claims, must be made by submission of the entire text of an added or rewritten paragraph, including markings pursuant to paragraph (d) of this section, except that an entire paragraph may be deleted by a statement deleting the paragraph without presentation of the text of the paragraph. The precise point in the specification must be identified where any added or rewritten paragraph is located. This paragraph applies whether the amendment is submitted on paper or compact disc (see §§ 1.52(e)(1)  and 1.821(c), but not for discs submitted under § 1.821(e)).
(2) Claims. An amendment paper must include the entire text of each claim being changed by such amendment paper and of each claim being added by such amendment paper. For any claim changed by the amendment paper, a parenthetical expression "amended," "twice amended," etc., should follow the claim number. Each changed patent claim and each added claim must include markings pursuant to paragraph (d) of this section, except that a patent claim or added claim should be canceled by a statement canceling the claim without presentation of the text of the claim.
c) Status of claims and support for claim changes. Whenever there is an amendment to the claims pursuant to paragraph (b) of this section, there must also be supplied, on pages separate from the pages containing the changes, the status (i.e., pending or canceled), as of the date of the amendment, of all patent claims and of all added claims, and an explanation of the support in the disclosure of the patent for the changes made to the claims.

(d) Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings:
(1) The matter to be omitted by reissue must be enclosed in brackets; and
(2) The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (§§ 1.96  and 1.821(c) ). Matter added by reissue on compact discs must be preceded with "<U>" and end with "</U>" to properly identify the material being added.

Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
“A component operative to communicate a speech recognition request …and receiving a plurality of speech recognition results…” in claims 15-20.
“An API operative to accept a speech recognition request comprising an audio input and parameters for performing speech recognition on the audio input, and without performing speech recognition on all of the audio input, returning a plurality of speech recognition results as HTTP responses comprising a status attribute indicating an overall success or failure of speech recognition on the audio input.” as in claims 7-14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

9.	Claims 1-6 and 13-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Doyle, US 7,668,710 B2, 02/23/2010 (filed 03/29, 2005, priority to continuation filed on 12/14/2001) in view of Paden, US 9,099,090 B2, 08/04/2015 (filed on 10/01/2012, continuation of application filed on 08/24/2009, provisional filed on 08/22/2008), Saylor et al., US 7,127,403 B1, 10/24/2006 (filed 02/05/2002, provisional filed 09/13/1999) and Wang et al., US 2002/0169806 A1, 11/14/2002.

Regarding claim 1, Doyle and Paden disclose a computer-implemented method of an application program interface (API).  See figure 1 and column 9, lines 15-59 of Doyle and columns 14-16 of Paden.
	Doyle discloses processing at least one parameter for performing speech recognition, the at least one parameter corresponding to a lack of speech data.  See column 2 discloses a voice recognition system in which the voice recognition 
	Doyle discloses accepting a speech recognition request comprising an audio input.  See column 8, line 27-31 in which a voice command is received from a user at the voice recognition gateway.
Doyle discloses performing speech recognition on the audio input according to the at least one parameter.  See column 8, lines 29-31 discloses the voice recognition gateway receives a user utterance and attempts to recognize the utterance. See column 2, lines 23-67 and columns 16-19 which discloses processing parameters such as confidence thresholds, timeout and end of speech thresholds, and in-line grammar.  The timeout corresponds to a lack of speech data or silence.  
Doyle discloses observing the lack of speech data in the audio input. See column 18-19 which discloses timeout thresholds where the lack of speech data in the audio input is observed.  Doyle further discloses returning speech recognition data.  See column 2, lines 24-32.  
Doyle does not explicitly state without performing speech recognition on all of the audio input and upon observing the lack of speech data in the audio input, returning speech recognition data as HTTP responses, wherein the HTTP response comprises a status attribute with a success or failure flag indicating a success or failure of speech recognition on the audio input.  

Saylor more clearly discloses returning speech recognition data as HTTP responses, wherein the HTTP response comprises a status attribute with a success or failure flag indicating a success or failure of speech recognition on the audio input.  See column 4, lines 46-column 6, lines 20-25, column 37, lines 20-column 38,  and figure 6a-6c and claim 1 disclosing a TML document may comprise an Error element that includes text that notifies a user of an invalid input or that a system has experienced an undefined event (non-response to Input element).  VoiceXML may also be used as noted in column 4.  The TML document is a markup language based on XML and comprises a set of elements used to define function for various portions of a 
Although Doyle and Paden do teach observing the lack of speech data in the audio input, to the extent that Doyle and Paden’s teachings do not explicitly state that the speech recognition data is returned upon the observation of the lack of speech data, Wang discloses a voice recognition server where the server detects speech and determines that speech has ended.  Attributes of the Reco element control behavior of the recognition server.  These attributes includes an “endSilence” attribute, implying that recognition is complete and the recognition server stops recognition and returns its 
It would have been obvious to a skilled artisan at the time of the invention to have incorporated Wang’s Reco element recognizing the lack of speech data and returning speech recognition data upon this observation of a lack of speech because silence is an indication that the recognition is complete without requiring an explicit stop function to indicate the completion of a portion of the audio input.  See columns pages 6-7, paragraphs [0066]-[0075].

Regarding claim 2, Doyle does not explicitly state the request is formatted as an HTTP query, HTTP post entity body, or HTTP post entity body part; however, Paden discloses wherein the speech recognition request is formatted as at least one of:  an HTTP query string; an HTTP POST entity body; and at least one HTTP POST entity body part.  See column 16 disclosing the request is formatted as an HTTP query or using HTTP POST entity body.  
It would have been obvious to a skilled artisan at the time of the invention to have incorporated Paden’s teachings that the speech recognition request is formatted as an HTTP query string or HTTP POST entity body because it was well known at the time of the invention to receive and respond to requests from web clients across HTTP and a skilled artisan at the time of the invention would have been capable of implementing such a protocol and the results would have been predictable.
Regarding claim 3, Doyle discloses wherein the speech recognition request comprises parameters including at least one of: an in-line grammar, an in-line audio input; a URI link to an audio input; a timeout; a finalize timeout; a confidence level; a sensitivity level; a speed level; an accuracy level; a speaker parameter; and a recognizer specific parameter.  See column 8, lines 29-31 disclosing the voice recognition gateway receives a user utterance and attempts to recognize the utterance. See column 2, lines 23-67 and columns 16-19 which discloses processing parameters such as confidence thresholds, timeout and end of speech thresholds, and in-line grammar.  

Regarding claim 4, Doyle does not explicitly disclose wherein the request is an inline streaming request and the audio input is in a raw format.  However, Paden discloses the data may be streamed or sent in the form of HTTP protocol.  See figure 5, column 10, line 61-column 12, column 13, lines 52-57, columns 14-16 disclosing an inline streaming request where audio is in a raw format.  See also Saylor
It would have been obvious to a skilled artisan at the time of the invention to have incorporated Paden’s teachings of receiving a request as an inline streaming request and in raw format within Doyle and the results would have been predictable because it was both well known at the time of the invention to receive an inline streaming request as taught by Paden and also because it allows for real time speech recognition  by returning audio as it is recorded by the user. 

Regarding claim 5, Doyle does not explicitly disclose returning the speech recognition result as a streamed result; however, Paden discloses returning the speech recognition data as a streamed result.  See columns 14-16 disclosing returning speech recognition data as a streamed result.  See also columns 6-10 and 37 of Saylor discloses returning speech recognition results as a streamed result. 
It would have been obvious to a skilled artisan at the time of the invention to have incorporated Paden or Saylor’s teachings of returning the speech recognition data as a streamed result within Doyle and the results would have been predictable because it was both well known at the time of the invention to return speech recognition data as a streamed result as taught by Paden and Saylor and also because it allows for real time speech recognition by returning data as it is processed.

Regarding claim 6, Doyle does not explicitly disclose wherein the request is a streamed request.  Paden discloses the data may be streamed or sent in the form of HTTP protocol.  See figure 5, column 10, line 61-column 12, column 13, lines 52-57, columns 14-16 disclosing an inline streaming request where audio is in a raw format.  See also Saylor at column 37, lines 41-43 where requests are received via a stream of HTTPS data.
It would have been obvious to a skilled artisan at the time of the invention to have incorporated Paden’s or Saylor’s teachings of receiving a request as a streamed request within Doyle and the results would have been predictable because it was both well known at the time of the invention to receive a streamed request as taught by 

Regarding claim 13, although Doyle and Paden do teach observing silence in the audio input, to the extent that Doyle Paden and Saylor’s teachings do not explicitly state that the speech recognition result is returned upon the observation of a length of silence, Wang discloses a voice recognition server where the server detects speech and determines that speech has ended.  Attributes of the Reco element control behavior of the recognition server.  These attributes includes an “endSilence” attribute, implying that recognition is complete and the recognition server stops recognition and returns its results.  See column 12.  It would have been obvious to a skilled artisan at the time of the invention to have incorporated Wang’s Reco element recognizing the lack of speech data and returning speech recognition data upon this observation of a lack of speech because silence is an indication that the recognition is complete without requiring an explicit stop function to indicate the completion of a portion of the audio input.  See columns 11-12.

Regarding claim 14, Doyle discloses observing silence.  See column 18-19 which discloses timeout thresholds where the lack of speech data in the audio input is observed.  Doyle does not explicitly state wherein the speech recognition service further operative to convert a first portion of the audio input to a first recognition result associated with the speech recognition request, to return the first recognition result after silence is observed for a specified duration of the audio input, to convert a second portion of the audio input to a second recognition result associated with the speech recognition request, and to return the second recognition result, wherein the first and second recognition results are returned as HTTP responses comprising a status flag indicating an overall success or failure of the recognition result.
However, Paden discloses performing speech recognition on a portion of the audio input in real time rather than after the audio input is complete.  See column 3, lines 63-column 4, line 4 and column 6, lines 22-26 and 47-52.  This process can be completed for multiple portions.  Paden additionally discloses observing the lack of speech data in the audio input (see 54 in figure 5 “Silence Detected”.  It is noted Doyle does teach this portion of the limitation as noted above).  This meets the limitation, wherein the speech recognition service further operative to convert a first portion of the audio input to a first recognition result associated with the speech recognition request, to return the first recognition result after silence is observed for a specified duration of the audio input, to convert a second portion of the audio input to a second recognition result associated with the speech recognition request, and to return the second recognition result, 
Paden further discloses a status attribute indicating the overall success or failure of speech recognition on the audio input as in figures 5-6 and columns 14-16.  Particularly, Paden returns the calculated or determined confidence level and the corresponding transcription element.  . This meets the limitation a status flag indicating an overall success or failure of the recognition result.
It would have been obvious to a skilled artisan at the time of the invention to have incorporated Paden’s speech recognition on only a portion of the audio input and not on 
However, Saylor more clearly discloses wherein the first and second recognition results are returned as HTTP responses comprising a status flag indicating an overall success or failure of the recognition result. See column 4, lines 46-column 6, lines 20-25, column 37, lines 20-column 38,  and figure 6a-6c and claim 1 disclosing a TML document may comprise an Error element that includes text that notifies a user of an invalid input or that a system has experienced an undefined event (non-response to Input element).  VoiceXML may also be used as noted in column 4.  The TML document is a markup language based on XML and comprises a set of elements used to define function for various portions of a document and a set of tags corresponding to the elements.  The TML document may comprise an Error Element.  See also column 10, lines 7-19 disclosing if the user input is not in proper form, an error message is returned in step 1050.  Step 1050 comprises accessing a portion of the TML document that contains an error message to be delivered to the user.  If a user enters an improper input form, a command with an argument error is returned to the XML parsing engine.  In response to the command, the XML parsing engine accesses a portion of the XML document which contains a response notifying the user they have entered an erroneous form of input (i.e. error flag).  If the user input is proper, then the control is passed to a new dialog element which indicates success (i.e. success flag).  It would have been obvious to a skilled artisan at the time of the invention to incorporate Saylor’s teachings 
Although Doyle and Paden do teach observing the lack of speech data in the audio input, to the extent that Doyle and Paden’s teachings do not explicitly state that the speech recognition data is returned upon the observation of the lack of speech data, Wang discloses a voice recognition server where the server detects speech and determines that speech has ended.  Attributes of the Reco element control behavior of the recognition server.  These attributes includes an “endSilence” attribute, implying that recognition is complete and the recognition server stops recognition and returns its results.  The recognition server implements a confidence measure to determine if the recognition results should be returned.  If the confidence measure is above the threshold a “onReco” attribute and the results are issued.  See column 12.
It would have been obvious to a skilled artisan at the time of the invention to have incorporated Wang’s Reco element recognizing the lack of speech data and returning speech recognition data upon this observation of a lack of speech because silence is an indication that the recognition is complete without requiring an explicit stop function to indicate the completion of a portion of the audio input.  See columns 11-12.

Regarding claim 21, Saylor discloses the success or failure flag is provided by a speech recognition server.  See figures 3a-12 depicting a speech recognition 

Regarding claim 22, Saylor discloses the status attribute is an attribute on a root element of the HTTP response.  See column 4, lines 46-column 6, lines 20-25, column 37, lines 20-column 38,  and figure 6a-6c.  Saylor discloses the boundaries of an element are arranged as parent elements which may contain text or other elements.  The TML is a collection of the elements.  A TML document may comprise an Error element that includes text that notifies a user of an invalid input or that a system has experienced an undefined event (non-response to Input element).  VoiceXML may also be used as noted in column 4.  The TML document is a markup language based on XML and comprises a set of elements used to define function for various portions of a document and a set of tags corresponding to the elements.  The TML document may comprise an Error Element.  See also column 10, lines 7-19 disclosing if the user input is not in proper form, an error message is returned in step 1050.  Step 1050 comprises accessing a portion of the TML document that contains an error message to be delivered to the user.  If a user enters an improper input form, a command with an argument error is returned to the XML parsing engine.  In response to the command, the XML parsing engine accesses a portion of the XML document which contains a response notifying the user they have entered an erroneous form of input (i.e. error flag).  If the user input is proper, then the control is passed to a new dialog element which indicates success (i.e. success flag).  It would have been obvious to a skilled artisan at the time of the invention to incorporate Saylor’s teachings of generating a speech recognition result as an HTTP response comprising a status attribute with a success or failure flag indicating success or failure of speech recognition on the audio .

10.	Claims 7-12 and 15-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Doyle, US 7,668,710 B2, 02/23/2010 (filed 03/29, 2005, priority to continuation filed on 12/14/2001) in view of Paden, US 9,099,090 B2, 08/04/2015 (filed on 10/01/2012, continuation of application filed on 08/24/2009, provisional filed on 08/22/2008) and ), Saylor et al., US 7,127,403 B1, 10/24/2006 (filed 02/05/2002, provisional filed 09/13/1999)

Regarding claim 7, Doyle discloses an apparatus comprising at least one processing unit; and a speech recognition service, executed on the at least one processing unit, implementing an API operative to accept a speech recognition request comprising an audio input and parameters for performing speech recognition on the audio input. See figure 1, column 6-8 disclosing an apparatus comprising a processing unit and speech recognition service.  See column 8, line 27-31 in which a voice command is received from a user at the voice recognition gateway. The voice recognition gateway receives a user utterance and attempts to recognize the utterance. See column 2, lines 23-67 and columns 16-19 which discloses processing parameters such as confidence thresholds, timeout and end of speech thresholds, and in-line grammar.  Doyle discloses an API operative to accept a speech recognition 
Doyle does not explicitly state without performing speech recognition on all of the audio input, returning a speech recognition result as a HTTP response, the response comprising a status attribute with a success or failure flag indicating a success or failure of speech recognition on the audio input.  
Paden discloses performing speech recognition on a portion of the audio input in real time rather than after the audio input is complete.  See column 3, lines 63-column 4, line 4 and column 6, lines 22-26 and 47-52.  Paden additionally discloses observing the lack of speech data in the audio input (see 54 in figure 5 “Silence Detected”.  It is noted Doyle does teach this portion of the limitation as noted above).  Paden further discloses returning a status attribute indicating the confidence level of speech recognition on the audio input as in figures 5-6 and columns 14-16.  Particularly, Paden returns the calculated or determined confidence level and the corresponding transcription element.  It would have been obvious to a skilled artisan at the time of the invention to have incorporated Paden’s speech recognition on only a portion of the audio input and not on all of the audio input because it allows for “on-the-fly” or real-time speech recognition which improves speech recognition by allowing a user to change his or her behavior or environment in the moment instead of waiting for the completion of a user’s speech.  See columns 3-4 “Summary of Invention” in Paden.
Saylor discloses returning a speech recognition result as a HTTP response, the response comprising a status attribute with a success or failure flag indicating a success or failure of speech recognition on the audio input.  See 

Regarding claim 8, Doyle does not explicitly disclose that the API comprises a wrapper for building a speech recognition request; however, Paden discloses the API comprises a wrapper for building a speech recognition request.  See column 15-17 disclosing the YAP client and YAP server applications including web application container and wrappers.  
It would have been obvious to a skilled artisan at the time of the invention to incorporate Paden’s disclosure of the API comprising a wrapper for building a speech recognition request within Doyle because it allows the conversion of data to a compatible format and further because a skilled artisan would have been capable of implementing the API comprising a wrapper because it was well known in the art to provide a wrapper and the results would have been predictable.  See column 15-17 of Paden.  

Regarding claim 9, Doyle does not explicitly disclose the speech recognition service is operative to perform at least one of:  receive the speech recognition request as a streamed request; and return the recognition results as a streamed result.  However, Paden discloses the data may be streamed or sent in the form of HTTP protocol.  See figure 5, column 10, line 61-column 12, column 13, lines 52-57, columns 14-16 disclosing an inline streaming audio request. Paden discloses returning the speech recognition data as a streamed result.  See columns 14-16 disclosing returning speech recognition data as a streamed result. It would have been obvious to a skilled artisan at the time of the invention to have incorporated Paden’s teachings of receiving a request as a streamed request and returning the speech recognition data as 

Regarding claim 10, Doyle discloses wherein the speech recognition request comprises parameters including at least one of: an in-line grammar, an in-line audio input; a URI link to an audio input; a timeout; a finalize timeout; a confidence level; a sensitivity level; a speed level; an accuracy level; a speaker parameter; and a recognizer specific parameter.  See column 8, lines 29-31 disclosing the voice recognition gateway receives a user utterance and attempts to recognize the utterance. See column 2, lines 23-67 and columns 16-19 which discloses processing parameters such as confidence thresholds, timeout and end of speech thresholds, and in-line grammar.  

Regarding claim 11, Doyle discloses an in-line grammar that includes a reference to another grammar.  See column 2, lines 53-67 and columns 3-4.

Regarding claim 12, Doyle does not explicitly disclose wherein the speech recognition request is a streamed speech recognition request.  Paden discloses the data may be streamed or sent in the form of HTTP protocol.  See figure 5, column 

Regarding claim 15, Doyle discloses a mobile computing device comprising at least one processing unit and a memory coupled to the at least one processing unit, the memory having at least one component comprising: a component operative to communicate a speech recognition request comprising audio input and speech recognition parameters including a lack of speech data to observe.  See figure 1, column 6-8 disclosing a device comprising a processing unit and memory.  See column 2 discloses a voice recognition system in which the voice recognition information includes a grammar name, confidence threshold, recognition delay, and an audio file or a reference thereto. See column 2, lines 23-67 and columns 16-19 which discloses processing parameters such as confidence thresholds, timeout and end of speech thresholds, and in-line grammar.  The timeout corresponds to a lack of speech data or silence.  See column 8, line 27-31 in which a voice command is received from a user at the voice recognition gateway.  Doyle discloses the voice recognition gateway receives a user utterance and attempts to recognize the utterance. See column 2, lines 23-67 and columns 16-19 which discloses processing parameters such as confidence 
Doyle discloses observing the lack of speech data in the audio input. See column 18-19 which discloses timeout thresholds where the lack of speech data in the audio input is observed.  Doyle further discloses returning speech recognition data.  See column 2, lines 24-32.  
Doyle does not explicitly state receiving a speech recognition result returned as  HTTP response, the response comprising a status attribute with a success or failure flag indicating a success or failure of speech recognition on the audio input.  
To the extent the observation of the lack of speech data in the audio input is interpreted to mean a portion of the input and not the complete input (Examiner notes this is broadly interpreted as lack of speech data even after completion of an audio input), Paden further discloses performing speech recognition on a portion of the audio input in real time rather than after the audio input is complete.  See column 3, lines 63-column 4, line 4 and column 6, lines 22-26 and 47-52.  Paden additionally discloses observing the lack of speech data in the audio input (see 54 in figure 5 “Silence Detected”.  It is noted Doyle does teach this portion of the limitation as noted above).  
Paden further discloses returning a status attribute indicating the confidence level of speech recognition on the audio input as in figures 5-6 and columns 14-16.  Particularly, Paden returns the calculated or determined confidence level and the corresponding transcription element.  It would have been obvious to a skilled artisan at the time of the invention to have incorporated Paden’s speech recognition on only a portion of the 
Saylor discloses receiving a speech recognition result returned as  HTTP response, the response comprising a status attribute with a success or failure flag indicating a success or failure of speech recognition on the audio input.  See column 4, lines 46-column 6, lines 20-25, column 37, lines 20-column 38,  and figure 6a-6c and claim 1 disclosing a TML document may comprise an Error element that includes text that notifies a user of an invalid input or that a system has experienced an undefined event (non-response to Input element).  VoiceXML may also be used as noted in column 4.  The TML document is a markup language based on XML and comprises a set of elements used to define function for various portions of a document and a set of tags corresponding to the elements.  The TML document may comprise an Error Element.  See also column 10, lines 7-19 disclosing if the user input is not in proper form, an error message is returned in step 1050.  Step 1050 comprises accessing a portion of the TML document that contains an error message to be delivered to the user.  If a user enters an improper input form, a command with an argument error is returned to the XML parsing engine.  In response to the command, the XML parsing engine accesses a portion of the XML document which contains a response notifying the user they have entered an erroneous form of input (i.e. error flag).  If the user input is proper, then the control is passed to a new dialog element which indicates success (i.e. success flag).  It would have been obvious to a skilled 

Regarding claim 16, Doyle does not explicitly state that the component is further operative to receive the HTTP responses in an XML document, but Saylor discloses receiving HTTP responses in an XML document.  See column 4, lines 46-column 6, lines 20-25, column 37, lines 20-column 38,  and figure 6a-6c and claim 1 disclosing a TML document may comprise an Error element that includes text that notifies a user of an invalid input or that a system has experienced an undefined event (non-response to Input element).  VoiceXML may also be used as noted in column 4.  The TML document is a markup language based on XML and comprises a set of elements used to define function for various portions of a document and a set of tags corresponding to the elements.  The TML document may comprise an Error Element.  See also column 10, lines 7-19 disclosing if the user input is not in proper form, an error message is returned in step 1050.  Step 1050 comprises accessing a portion of the TML document that contains an error message to be delivered to the user.  If a user enters an improper input form, a command with an argument error is returned to the XML parsing engine.  In response to the command, the XML parsing engine accesses a portion of the XML document which contains a response notifying the user they have entered an erroneous 

Regarding claim 17, Doyle discloses wherein the speech recognition request comprises parameters including at least one of: an in-line grammar, an in-line audio input; a URI link to an audio input; a timeout; a finalize timeout; a confidence level; a sensitivity level; a speed level; an accuracy level; a speaker parameter; and a recognizer specific parameter.  See column 8, lines 29-31 disclosing the voice recognition gateway receives a user utterance and attempts to recognize the utterance. See column 2, lines 23-67 and columns 16-19 which discloses processing parameters such as confidence thresholds, timeout and end of speech thresholds, and in-line grammar.  

Regarding claim 18, Doyle does not explicitly disclose wherein the request is an inline streaming request and the audio input is in a raw format.  However, Paden discloses the data may be streamed or sent in the form of HTTP protocol.  See 
It would have been obvious to a skilled artisan at the time of the invention to have incorporated Paden’s teachings of receiving a request as an inline streaming request and in raw format within Doyle and the results would have been predictable because it was both well known at the time of the invention to receive an inline streaming request as taught by Paden and also because it allows for real time speech recognition  by returning audio as it is recorded by the user. 

Regarding claim 19, Doyle does not explicitly disclose wherein the component further operative to process the received speech recognition results as a streamed result; however, Paden discloses returning the speech recognition data as a streamed result.  See columns 14-16 disclosing returning speech recognition data as a streamed result. See also columns 6-10 and 37 of Saylor discloses returning speech recognition results as a streamed result. It would have been obvious to a skilled artisan at the time of the invention to have incorporated Paden and Saylor’s teachings of returning the speech recognition data as a streamed result within Doyle and the results would have been predictable because it was both well known at the time of the invention to return speech recognition data as a streamed result as taught by Paden and Saylor and also because it allows for real time speech recognition  by returning data as it is processed.

Regarding claim 20, Doyle does not explicitly state the request is formatted as an HTTP query, HTTP post entity body, or HTTP post entity body part; however, both Paden disclose wherein the speech recognition request is formatted as at least one of:  an HTTP query string; an HTTP POST entity body; and at least one HTTP POST entity body part.  See column 16 disclosing the request is formatted as an HTTP query or using HTTP POST entity body.
It would have been obvious to a skilled artisan at the time of the invention to have incorporated Paden’s teachings that the speech recognition request is formatted as an HTTP query string or HTTP POST entity body because it was well known at the time of the invention to receive and respond to requests from web clients across HTTP and a skilled artisan at the time of the invention would have been capable of implementing such a protocol and the results would have been predictable.

Response to Arguments
112(f) Interpretations
	Applicant’s arguments regarding the 35 U.S.C. 112(f)/6th paragraph interpretations have been considered but are not persuasive.
	Regarding claim 15, Examiner finds that a “component” is not sufficient structure to perform the recited functions.  The specification defines a component to include software or software in execution.  The “component” alone does not denote sufficient structure and it is well established that a corresponding structure for a function performed by the software algorithm is the algorithm itself.  See Eon, 785 F.3d 616,621 (Fed. Cir. 2015).  A component cannot normally accomplish the recited functions 
Similarly with respect to claim 7, the Specification defines the API as a software element (column 10).  The API alone does not denote sufficient structure and it is well established that a corresponding structure for a function performed by the software algorithm is the algorithm itself.  See Eon, 785 F.3d 616,621 (Fed. Cir. 2015).  The API cannot normally accomplish the recited functions without a means for doing so.  The corresponding structure must include the algorithm that transforms the general purpose microprocessor to a special purpose computer programmed to perform the disclosed algorithm.

Rejections under 35 U.S.C. 112(b)/2nd paragraph
In view of the amendment, the rejection of claim 11 under 35 U.S.C. 112(b)/2nd paragraph has been withdrawn.


Rejections under 35 U.S.C. 103
Applicant’s amendments necessitated a new grounds of rejection presented above.  Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection.

Conclusion

12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHNA SINGH DESAI whose telephone number is (571)272-4099.  The examiner can normally be reached on M-F 7:30-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RACHNA S DESAI/
Primary Examiner, Art Unit 3992                                                                                                                                                                                             

Conferees:
/C.M.T/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992